 594DECISIONS OF NATIONALLABOR RELATIONS BOARDLocal 236,affiliatedwith the International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of AmericaandMaxon ConstructionCompany. Case 9-CD-241December15, 1971DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Maxon Construction Company onAugust 13, 1971, alleging that Local 236, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,violated Section 8(b)(4)(D) of the Act by picketingwith the object of forcing or requiring the assignmentof work to its members rather than the job superin-tendent and Emil Bushey. A hearing was held onSeptember 23, 1971, before Hearing Officer FrancisA. Keenan. All parties appeared at the hearing andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing upon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed. All parties filed briefs which have been dulyconsidered.Upon the entire record in this case, the Board makesthe following findings:I.THE BUSINESS OF THE COMPANYMaxon is an Ohio corporation with its principaloffices in Dayton, Ohio, and is a general contractor intheconstruction industry at various locationsthroughout the United States. In the course andconduct of its business operations Maxon annuallypurchases and receives supplies and materials valuedin excess of $50,000, directly from locations outsidethe State of Ohio. Maxon has, at all times materialherein, had a contract to perform services valued inexcess of $1 million for the Kentucky highway1Section 8(b)(4)(D) in material part prohibits picketing with the objectof "forcing or requiring any employer to assign work to employees in aparticular labor organization or in a particular trade, craft, or class ratherthan to employees in another labor organization or in another trade, craft,department at its Smithland, Kentucky, operation.We find that Maxon is engaged in commerce withinthemeaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal 236, affiliated with the International Brother-hood of Teamsters, Chauffeurs,'Warehousemen andHelpers of America, is a labor organization within themeaning of the Act.III.THE DISPUTERespondentclaimsthat it is entitled to workcurrently being performed by Emil Bushey whichinvolves hauling ice and water to and from the jobsite.In addition it claims that the job superintendent hashauled materials on the jobsite and that such workshould be performed by a teamster.Emil Bushey is paid $6 per day out of the petty cashfund for his services. The Employer makes nodeduction for FICA or tax purposes and does notcarry him on the payroll. Bushey receives no fringebenefits. In addition he owns his own truck and hashis own supply of ice and water. In these circum-stances, as it does not appear that Maxon in any sensecontrols the manner and means by which Busheyperforms his work, it it clear that Bushey is not anemployee but rather an independent contractor.Likewise, the job superintendent, would appear to bea supervisor rather than an employee under thestatute.Section 10(k) of the Act, which directs the Board tohear and determine disputes out of which Section8(b)(4)(D) 1 charges have arisen, limits the Board'sauthority in this respect to situations in which there isa dispute between competing groups of employeesover an employer's workassignment. In this case nosuch disputeexistsbecause the work sought byRespondent is being performed by a supervisor andan independent contractor and not by employees.Accordingly, as no disputeexistswithin the meaningof Section 10(k) of the Act, we shall quash the noticeof hearing issued herein.2ORDERIt is hereby ordered that the notice of hearing issuedin this proceeding be, and it hereby is, quashed.or class2 In view of this disposition,we do not reach the other issues raised bythe parties194 NLRB No. 104